Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: claims 8-20 in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The traversal is on the ground(s) that “no burden”  This is not found persuasive because the traversal only presents an assertion without providing any reason, rationale, evidence or address the specifics of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 15-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 2, 4, 5, 6 and 7 of prior U.S. Patent No. US 10930844 B2. This is a statutory double patenting rejection. Note that the mere difference in the claimed subject matter is in the preambles where the patented claims state “variable-resistive device” and the pending claims recite “neuromorphic device”.  In the context of the claims, patent and application the two terms are synonymous/interchangeable.  


Allowable Subject Matter
Claims 12-13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kugler (US 20090042346 A1).

Regarding claim 15, 18, Kugler teaches neuromorphic device (i.e. a ECT [electrochemical transistor / EGT electrolyte gated transistor] comprising: 
a variable-resistance layer 5, formed between a first terminal 2and a second terminal 3, that varies in resistance based on an oxygen concentration in the variable-resistance layer (¶87 further note ¶95 which disclose the identical materialTiO2 and WO3 for the same purpose/function. ); an electrolyte layer 10 over the variable-resistance layer that is stable at room temperature and that conducts oxygen ions in accordance with an applied voltage; and a gate layer 13/12 over the electrolyte layer 10 configured to apply a voltage on the electrolyte layer and the variable-resistance layer, the gate layer forming an oxygen scavenging gate electrode (¶87 further note ¶95 which disclose the identical materialTiO2 and WO3 for the same purpose/function.  – the claimed functionality is how a electrolyte gated transistor with a WO3 or TiO2 channel layer operates.);

Regarding claim 17, Kugler teaches neuromorphic device of claim 15, wherein the variable-resistance layer comprises a material that intercalates oxygen under the applied voltage (See regarding claim 15.  This statement of operation does not provide any further clear structural distinction, as this limitation merely describes how a ECT such as described in Kugler operates.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler in view of Lhuillier et al. (US 20200318255 A1)

Regarding claim 16, Kugler teaches neuromorphic device of claim 15, however is silent upon wherein the electrolyte layer comprises lanthanum trifluoride.  At the time of the invention LaF3 was a known electrolyte for the purpose.  See Lhuillier et al. paragraph 339 which list LaF3 as a alternate material for PMMA which is a material listed in Kugler as a optional electrolyte material for the purpose.
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a known electrolyte layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.




Claim(s) 8, 10, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Kugler (US 20090042346 A1) in view of Burgt et al. (Organic electronics for neuromorphic computing. Nat Electron 1, 386–397 (2018). )

Regarding claim 8, 11, Kugler teaches neuromorphic device (i.e. a ECT [electrochemical transistor / EGT electrolyte gated transistor] comprising: 
a variable-resistance layer 5, formed between a first terminal 2and a second terminal 3, that varies in resistance based on an oxygen concentration in the variable-resistance layer (¶87 further note ¶95 which disclose the identical materialTiO2 and WO3 for the same purpose/function. ); an electrolyte layer 10 over the variable-resistance layer that is stable at room temperature and that conducts oxygen ions in accordance with an applied voltage; and a gate layer 13/12 over the electrolyte layer 10 configured to apply a voltage on the electrolyte layer and the variable-resistance layer, the gate layer forming an oxygen scavenging gate electrode (¶87 further note ¶95 which disclose the identical materialTiO2 and WO3 for the same purpose/function.  – the claimed functionality is how a electrolyte gated transistor with a WO3 or TiO2 channel layer operates.).

Kugler is merely silent upon EGTs being used in neuromorphic computing.  EGTs were known to be ideal for these types of systems at the time of the invention.  For support see Burgt et al. entire document which discloses a  Artificial Nueral Network (ANNs)  system comprising: a controller; and a crossbar array coupled with the controller, the crossbar array configured to operate as a neural network, the crossbar array comprising: a neuromorphic device  (i.e. a EGT) at each of a plurality of cross-points,   In view of Burgt et al. it would be obvious to one of ordinary skill in the art to incorporate known EGTs such as taught in Kuger in the Artificial Nueral Network (ANNs) as taught by Burgt .


Regarding claim 10, Kugler in view of Burgt et al. teach neuromorphic device of claim 8, wherein the variable-resistance layer comprises a material that intercalates oxygen under the applied voltage (See regarding claim 15.  This statement of operation does not provide any further clear structural distinction, as this limitation merely describes how a ECT such as described in Kugler operates.).

Regarding claim 14, Kugler in view of Burgt et al. teach system of claim 8, wherein the neuromorphic device further comprises a source 2 and a drain 3 terminal, which are formed from a conductive metal (Kugler -Fig. 12).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler in view of Burgt et al. in view of Lhuillier et al.


Regarding claim 9, Kugler in view of Burgt et al. teach neuromorphic device of claim 8, however is silent upon wherein the electrolyte layer comprises lanthanum trifluoride.  At the time of the invention LaF3 was a known electrolyte for the purpose.  See Lhuillier et al. paragraph 339 which list LaF3 as a alternate material for PMMA which is a material listed in Kugler as a optional electrolyte material for the purpose.
  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a known electrolyte layer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner




1/20/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822